DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 11/18/2021
Claims 4-7, 13-15 and 17-18 have been amended. 
Claims 1, 3-10 and 12-20 are pending.

Response to Arguments
Applicant's arguments filed 11/18/2021, regarding rejection under 35 USC § 103 have been fully considered, but they are not persuasive. 
Regarding Claims 8 and 20, applicant argues that the request described in Chen is not "a request to the element of the network for providing network assistance requesting additional communication resources to be made available for transmission of the data from the infrastructure equipment to the receiver circuitry''. Moreover, the technique of Chen does not boost transmission of data to the mobile station. Rather, the technique prevents a reduction in the data flow. Applicant further argues that Chen does not teach how this prediction "indicat[es] 
Examiner explicitly disagrees. Chen clearly teaches a method for boosting the downlink transmission rate to a mobile station…issuing a bandwidth amount request with the determined bandwidth amount  [⁋ 0006 and ⁋ 0007] (emphasis added). Since Chen teaches boosting the downlink transmission rate, therefore, it is clear that Chen requesting bandwidth [e.g., additional communication resources] for transmission of data from the base station [e.g., infrastructure equipment] to the mobile station [e.g., the receiver circuitry]. 
Applicant further argues that Chen does not teach "indicat[es] whether the request to the element of the network for providing network assistance requesting additional communication resources to be made available for transmission of the data from the infrastructure equipment to the receiver circuitry has been granted or declined." (Remarks/Arguments, page 14)
Examiner explicitly disagrees. Chen teaches FIG. 9 illustrates a TCP downlink session over the WiMAX network 10 (for example, downloading a file from a FTP server using the mobile station 14 or 15). …the mobile station 14 or 15 makes a bandwidth request to the base station 13 and waits for a bandwidth grant 
Therefore, Examiner is not persuaded and contends that the applied reference of Chen appears to teach the claimed limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim  8-13, 16-18 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Oyman  (US 2018/0139254, hereinafter “Oyman”) in view of NPL “3GPP, Study on SAND for 3GPP multimedia services” (hereinafter “NPL-2”) further in view of Chen et al. US 2012/0147840 (hereinafter, “Chen”).

Regarding Claim 8, Oyman teaches a terminal device for use with a telecommunications network (Fig. 2, DASH client 206), the terminal device comprising receiver circuitry, transmitter circuitry and processing circuitry (Fig. 16, receiver/transmitter 1610, Processor 1616), wherein the processing circuitry is configured: to control the receiver circuitry to receive data from infrastructure equipment of the network ([Fig. 1, ⁋ 0029], a web browser 122 of the client 120 can request multimedia content using a HTTP GET message 140. The web browser 122 can pull media from the server segment by segment in accordance with the MPD. [Fig. 2, ⁋ 0033], The DANE media origin server component 202 can facilitate delivery of media streams to and from memory based on client requests as a first hop or source of streaming content in a content delivery network. This media content can be delivered or streamed (via the media path interface 234) to one or more clients 206. [⁋ 0043], the media path interface component 212 can communicatively couple a media origin server and a client device. The media path interface component 212 control the delivery of the media content originally or initially requested for rendering in the DASH client display. The media path interface component 212 can deliver streaming media content to the client device from the media origin server based on a set of parameters);
to monitor whether a predetermined condition is met, the predetermined condition being met indicating that network assistance by an element of the network for  supporting transmission of the data to the receiver circuitry is potentially required, and, when it is determined that the predetermined condition is met, to control the transmitter circuitry to transmit a request to the infrastructure equipment of the network requesting that a data communication path be established between the element of the network for providing network assistance and the terminal device ([⁋ 0035], DANE component 204 can further control and manage the client request and dynamically operate the delivery of the streaming content based on data presented to the DASH client 206 and messages exchanged with the DASH client over different interfaces on the network. [⁋ 0037], if something goes wrong in the network, or there is a mismatch between the client capabilities and characteristics of the content, this could lead to poor streaming experience, especially in a congested environment, which can result in re-buffering events.[⁋ 0039], the DANE component 204 can operate to provide current network conditions or parameters to the DASH client 206 in order for the DASH client 206 to dynamically select available parameters, defaults, media content versions or configurations of the media during streaming in response to a congestion event. These event indicators [i.e. predetermined condition] (e.g., slowing throughput, a re-buffering, a drop in network bandwidth available, other network parameter falling below a predetermined threshold), or on the fly as a network condition changes. The modification to the streaming content can be based on the metric and status messages received via the client-to-DANE interface component 216. [⁋ 0042], …metrics and status messages can be messages capable of being sent from DASH clients to DANE based devices/components via an interface path or link 232).
to control the receiver circuitry to receive, from the infrastructure equipment of the network, a signal indicating whether the request for a data communication path to be  established  between the element of the network for providing network assistance and the terminal device has been granted ([Fig. 6.6; page 27] discloses how the client is authorized to use Network Assistance. Once the 3GP-DASH client has information about the address to the Network Assistance function the communication between 3GP-DASH client and Network Assistance function can be transferred as user plane data. When the client is authorized, the client queries the network for assistance. Fig. 6.6 illustrates sequence for network assistance between the media client and the network: …2) Client makes a DNS lookup of a default Authentication/Authorization server address, 3) Client requests to be authorized and authenticated for use of Network Assistance service, 4) AA server responds with a Network Assistance function address); and when it is indicated that the request for a data communication path to be established between the element of the network for providing network  assistance and the terminal  device has been granted, to control the at least one of the transmitter circuitry or the receiver  circuitry  to establish  a data communication path between the element of the network for providing network assistance and the terminal device ([Fig. 6.6; page 27] discloses after authenticated in step 2-4, in step 5), Client queries 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to get authorization to connect to the Network Assistance DANE  as taught by NPL-2, because it would ensure the authentication of the client to provide or deny the appropriate service.
While, NPL-2 teaches throughput boosting (temporary increase of network throughput for this client) may be used in certain occasions to speed up the filling of the client buffer. During the video session it may happen that the buffer level is very low due to large changes in the link throughput, and to avoid stalling of the video playout throughput boosting may be used to quickly re-fill the buffer to a certain level [page 31, first paragraph], however, Oyman in view of NPL-2 do not explicitly teach, but Chen teaches to monitor whether a data boost predetermined condition is met, the data boost predetermined condition being met indicating that additional communication resources are required for transmission of the data from the infrastructure equipment of the network to the receiver circuitry ([⁋ 0006], teaches boosting the downlink transmission rate to a mobile station …,  according to the predicted total number of the ACK packets); wherein it is determined that the data boost predetermined condition is met, to control the transmitter circuitry to transmit, via the established data communication path, a request to the element of the network for providing network assistance requesting additional communication resources to be made available for transmission of the data from the infrastructure equipment to the receiver circuitry ([⁋ 0006], issuing a bandwidth amount request with the determined bandwidth amount from the mobile station to a base station. [Fig. 9, ⁋ 0037], …the mobile station 14 or 15 issues the bandwidth request to the base station 13 to acquire sufficient bandwidth. [Fig. 12, ⁋ 0056], the mobile station 14 or 15 makes a bandwidth request to the base station 13.. When the bandwidth request is granted…the transmission throughput is accordingly increased); and to receive a response from the element of the network for providing network assistance indicating whether the request to the element of the network for providing network assistance requesting additional communication resources to be made available for transmission of the data from the infrastructure equipment to the receiver circuitry has been granted or declined ([⁋ 0006], a notification from the base station indicating that the requested bandwidth amount has been allocated [e.g., granted]. [⁋ 0032], the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen with Oyman and  NPL-2, in order to determine required bandwidth for boosting downlink 

Regarding Claim 9, Oyman teaches the terminal device of claim 8, wherein a scope of a session associated with the data communication path depends on an application ([⁋ 0031], The DASH client 206 can be a media player, web browser, decoder, or other video streaming component of a video streaming device. The DASH client device 206 can further be communicatively coupled to DASH-aware network elements (DANE). [⁋⁋ 0038-0039], the DASH client 206 can dynamically change the video configuration, bit rates, resolutions and other parameters adaptively to be able to fetch the content from the server. Therefore, even if the network throughput goes down, for example, the streaming content would be continuous and not be interrupted because the delivery of the content itself or the media player could have switched to a lower version of the content or a different configuration in order to make sure the streaming can remain continuous. …the DANE component 204 can operate to provide current network conditions or parameters to the DASH client 206 in order for the DASH client 206 to .

Regarding Claim 10, Oyman teaches the terminal device of claim 9, wherein the scope of the session is from a launch of playback of a content item of the application until stop of the playback or for a duration of an automated playback reel by the application ([⁋ 0036], The client fully controls the streaming session, i.e., it manages the on-time request and smooth playout of the sequence of segments, potentially adjusting bitrates or other attributes, e.g., to react to changes of the device state or the user preferences being messaged in a dynamic fashion, as well as changes in the network environment. This allows for enabling adaptive streaming according to certain protocols and interfaces. [⁋ 0067], a DASH client 206 can also request or negotiate specific type of throughput from the network, e.g., in order to full-fill specific application requirements).

Regarding Claim 12, although, Oyman teaches event indicators (e.g., slowing throughput, a re-buffering, a drop in network bandwidth available, other network parameter falling below a predetermined threshold) [⁋ 0039], however, Oyman in view of Chen do not explicitly teach, but NPL-2  the terminal device of claim 8, wherein the data boost predetermined condition comprises a data buffer of the terminal device storing less than a predetermined amount of data ([Page 31], During the video session it may happen that the buffer level is very low due to large changes in the link throughput, and to avoid stalling of the video playout throughput boosting may be used to quickly re-fill the buffer to a certain level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a condition that the buffer level of the client device is very low as taught by NPL-2, because it would ensure boosting data throughput to ensure smooth streaming of video.

Regarding Claim 13, Oyman teaches a terminal device according to claim 8, wherein: the data received from the infrastructure equipment is audio and/or video data; and the predetermined condition comprises a command to view particular audio and/or video data being executed by the processing circuitry ([⁋ 0028] Fig. 1 illustrates a DASH-based streaming framework. A media encoder 114 in the web/media server 112 can encode an input media from an audio/video input 110 into a format for storage or streaming. …a web browser 122 of the client 120 can request multimedia content using a HTTP GET message 140. The web server 118 can provide the client with a MPD 142 for the multimedia content. The MPD can be used to convey the index of each segment and the segment's corresponding locations, as shown in the associated metadata information 152. The web browser 

Regarding Claim 16, Oyman teaches a terminal device according to claim 8, wherein the request transmitted to the infrastructure equipment of the network requesting that the data communication path be established between the element of the network for providing network assistance and the terminal device is provide with a Server and Network-assisted Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) (SAND) message, wherein the SAND message is a SAND message comprising an extension comprising the request that the data communication path be established between the element of the network for providing network assistance and the terminal device ([⁋ 0030], In order to enhance the delivery of DASH content, server and network assisted DASH (SAND) techniques can provide messages between a DASH client 206 and network element(s). [⁋ 0056], send SAND messages (e.g., PER messages via link 338'') to the DASH client(s) 206).

Regarding Claim 17, Oyman teaches a terminal device according to claim 8, wherein, when the data communication path between the element of the network for providing network assistance and the terminal device has been established, the processing circuitry is configured: to control the transmitter circuitry to transmit, via the established data communication path, a request to the element of the network for providing network assistance requesting information identifying an estimated and recommended highest rate from a predetermined plurality of rates available at the terminal device at which the data may be transmitted to the receiver circuitry by the infrastructure equipment of the network ([Fig. 2, ⁋ 0042], metrics and status messages can be messages capable of being sent from DASH clients (e.g., DASH client 206) to DANE based devices/components via an interface path or link 232. … The messages sent by the clients that carry non-metrics information (e.g., requests, capabilities, bandwidths capabilities, indications of available resources, selections of versions, available values or configuration parameters, guarantees, versions or other metadata associated with a network conditions or parameters of a DANE component, server, base station, or a client device) are called status messages. [⁋⁋ 0045, 0065], The metric and status messages can be related to or include one or more throughput parameters, one or more quality of service parameters, and one or more transcoding/transrating parameters, which enable transcoding operations to be offloaded from the media origin server. … The quality of service parameters can comprise one or more of a guaranteed bit rate, a maximum bit rate, a delay time, and a packet loss); 
to control the receiver circuitry to receive, from the element of the network for providing network assistance via the established communication path, a signal indicating the identified estimated and recommended highest rate at which the data may be transmitted to the receiver circuitry by the infrastructure equipment of the network ([⁋ 0039], in response to a congestion event. …the content adaptation component 214 can generate a modification of a media presentation of a sequence of segments, the delivery of the streaming media content, or the streaming media content during the delivery to the client device via the media path 234 controlled via the media path interface component 212. The modification to the streaming content can be based on the metric and status messages received via the client-to-DANE interface component 216, which in turn can also be at least partially a function of parameters messages communicated to the DASH client 206. [⁋ 0054], messages can be sent from the DANE components to the DASH client 206 by being processed and transmitted according to particular criteria or parameters that provide indications or options of parameters, parameter values, or media content specification/configurations/versions available for the DASH client 206. [Fig. 4, ⁋ 0066], The PER message 402 comprise indications of availability, for example, to communicate options, selections or other indication for the DASH client 206 to request or response to, for example. The PER messages 402 thus can include a throughput, a quality of service, or a transcoding parameter ; and 
to control the receiver circuitry to receive the data from the infrastructure equipment at a rate based on the indicated estimated and recommended highest data rate ([⁋ 0040, modification, for example, can include a transcoding or a transrating of the media for the delivery of a presentation of the media being streamed. …Transrating can be a process by which the media content is converted to a different bit rate while maintaining the original format. …the modification can be a function of or based on the metric and status messages received via the client 206. [0054], The DASH client 206 in turn can communicate by request or selection related to the PER message data content via the metric and status messages to the DANE component 204, the DANE media origin 202, or the third party server 310. [0060], The modification can be implemented, or communicated, …the delivery of the streaming media content being changed (e.g., the bit rate, frame rate, band, or other parameter related to the interface link 234 operation or delivery. [0071], the origin server 202 can transcode the contents in the requested formats. …make better decisions and offer customized content targeted for the needs of the service provider and/or subscriber client  capabilities. If the origin server 202 supports .

Regarding Claim 18, although, Oyman teaches if something goes wrong in the network, or there is a mismatch between the client capabilities and characteristics of the content, this could lead to poor streaming experience, especially in a congested environment, which can result in re-buffering events. ..the DASH client 206 can dynamically change the video configuration, bit rates, resolutions and other parameters adaptively to be able to fetch the content from the server [⁋⁋ 0037-0038], also NPL-2 teaches …throughput boosting (temporary increase of network throughput for this client) may be used in certain occasions to speed up the filling of the client buffer. During the video session it may happen that the buffer level is very low due to large changes in the link throughput, and to avoid stalling of the video playout throughput boosting may be used to quickly re-fill the buffer to a certain level [page 31, first paragraph], however, Oyman in view of NPL-2 do not explicitly teach, but Chen teaches  a terminal device according to claim 17, wherein, when a data communication path between the element of the network for providing network assistance and the terminal device has been established, the processing circuitry is configured: to monitor whether a data boost predetermined condition is met, the data boost predetermined condition being met indicating that additional communication resources  are required for transmission of the data from the infrastructure equipment of the network to the receiver circuitry ([⁋ 0006], teaches boosting the downlink transmission rate to a mobile station …, predicting a total number of acknowledgement (ACK) packets that are going to be generated… determining a bandwidth amount [e.g., additional communication resources] according to the predicted total number of the ACK packets), and, when it is determined that the data boost predetermined condition is met, to control the transmitter circuitry to transmit, via the established data communication path, a request to the element of the network for providing network assistance requesting additional communication resources to be made available for transmission of the data from the infrastructure equipment to the receiver circuitry ([⁋ 0006], issuing a bandwidth amount request with the determined bandwidth amount from the mobile station to a base station for the ACK packets to be generated and transmitted to the base station before generation of the ACK packets); to control the receiver circuitry to receive, from the element of the network for providing network assistance via the established data communication path, a signal indicating whether the request for additional network resources to be made available has been granted ([⁋ 0006], a notification from the base station indicating that the requested bandwidth amount has been allocated [e.g., granted]. [⁋ 0032], the network bandwidth is distributed in a request-and-grant manner. The base station 13 is in charge of coordinating the bandwidth resources. Once a mobile station 14 or 15 demands bandwidth, it makes a bandwidth request to the base station 13. When the base station 13 receives the request, …the base station 13 will decide whether the bandwidth request is granted or not. When a bandwidth grant signal is replied (i.e. the bandwidth request is granted) to a specific mobile station 14 or 15, the mobile station 14 or 15 scheduler is awakened and arranges the data packets to be sent upon the granted transmission. Fig. 3. illustrates bandwidth request from Mobile Station 14/15 to Base station 13 and bandwidth grant response from Base Station 13 to Mobile stations 14/15); and when it is indicated that the request for additional communication resources to be made available has been granted, to control the receiver circuitry to receive the data from the infrastructure equipment using the additional communication resources ([⁋ 0006], directing the RF module to transmit the generated packets to the base station following a notification from the base station indicating that the requested bandwidth amount has been allocated. [⁋ 0032], When a bandwidth grant signal is replied (i.e. the bandwidth request is granted) to a specific mobile station 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen with Oyman and  NPL-2, in order to determine required bandwidth for boosting transmission, request to grant the required bandwidth and get bandwidth granted response before boosting data transmission as taught by Chen, because it would ensure the service flow met the Quality of Service requirements [Chen, ⁋ 0032].

Claim 20 is rejected under the same rationale as claim 8.

Claims  14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oyman  in view of NPL-2 and Chen, further in view of Stockhammer et al. (US 2018/0316740, hereinafter “Stockhammer”).

Regarding Claim 14, although, Oyman teaches link can be selectively activated based on network conditions such as congestion or resource availability according to particular requests by the DASH client 206, however, Oyman in view of NPL-2 and Chen do not explicitly teach, but Stockhammer teaches a terminal device according to claim 8, wherein, when a data communication path between the element of the network for providing network assistance and the terminal device has been established, the processing circuitry is configured: to monitor whether a further predetermined condition is met, the further predetermined condition being met indicating that network assistance by an element of the network for supporting transmission of the data to the receiver circuitry is no longer potentially required, and, when it is determined that the further predetermined condition is met, to control the transmitter circuitry to transmit a request to the infrastructure equipment of the network requesting that the data communication path between the element of the network for providing network assistance and the terminal device be disconnected; to control the receiver circuitry to receive, from infrastructure equipment of the network, a signal indicating whether the request for the data communication path to be disconnected has been granted; and when it is indicated that the request for the data communication path to be disconnected has been accepted, the processing circuitry is configured to control at least one of the transmitter  circuitry or receiver circuitry to disconnect the data communication path between the element of the network for providing network assistance and the terminal device ([⁋ 0075], submit a request to leave the multicast group [i.e.,  requesting that the data communication path be disconnected] when data of the multicast group is no 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disconnect communication when client device stopped streaming as taught by Stockhammer, because it would make the DANE available to serve other client who need network assistance, thus allow using the DANE efficiently.

Regarding Claim 15, Oyman teaches a terminal device according to claim 14, wherein: the data received from the infrastructure equipment is at least one of audio or video data ([⁋ 0028] Fig. 1 illustrates a DASH-based streaming framework. A media encoder 114 in the web/media server 112 can encode an input media from an audio/video input 110 into a format for storage or streaming). 
However, Oyman in view of NPL-2 do not teach, but Stockhammer teaches the further predetermined condition comprises execution by the processing circuitry of a command to view particular audio and/or video data being stopped ([⁋ 0075], submit a request to leave the multicast group [i.e.  requesting that the data communication path be disconnected] when data of the multicast group is no longer needed, e.g., to stop playback [i.e. predetermine condition] or to change channels to a different multicast group).
.

Allowable Subject Matter
Claims 1, 3-7 and 19 are allowed.
The prior arts of record fails to teach or fairly suggest the particulars of the independent claims 1 and 19 as a whole. Therefore, independent claims 1 and 19 are allowed.
Claims 3-7 depend from claim 1 and therefore are also allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448                                                                                                                                                                                              

/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448